Title: From Thomas Jefferson to John Breckinridge, 29 January 1800
From: Jefferson, Thomas
To: Breckinridge, John



Dear Sir
Philadelphia Jan. 29. 1800.

Your favor of the 13th. has been duly recieved, as had been that covering the resolutions of your legislature on the subject of the former resolutions. I was glad to see the subject taken up, and done with so much temper, firmness and propriety. from the reason of the thing I cannot but hope that the Western country will be laid off into a separate Judiciary district. from what I recollect of the dispositions on the same subject at the last session, I should expect that the partiality to a general & uniform system would yeild to geographical & physical impracticabilities. I was once a great advocate for introducing into Chancery vivâ voce testimony, & trial by jury. I am still so as to the latter; but have retired from the former opinion on the information recieved from both your state & ours, that it worked inconveniently. I introduced it into the Virginia law, but did not return to the bar, so as to see how it answered. but I do not understand how the vivâ voce examination comes to be practised in the Federal court with you, & not in your own courts; the federal courts being directed by law to proceed & decide by the laws of the states.
A great revolution has taken place at Paris. the people of that country, having never been in the habit of self government, are not yet in the habit of acknoleging that fundamental law of nature, by which alone self government can be exercised by a society, I mean the lex majoris partis. of the sacredness of this law, our countrymen are impressed from their cradle, so that with them it is almost innate. this single circumstance may possibly decide the fate of the two nations. one party appears to have been prevalent in the Directory and council of 500. the other in the council of antients. Sieyes & Ducos, the minority in the Directory, not being able to carry their points there seem to have gained over Buonaparte, & associating themselves with the majority of the Council of antients, have expelled 120 odd members the most obnoxious of the minority of the Elders, & of the Majority of the council of 500. so as to give themselves a Majority in the latter council also. they have established Buonaparte, Sieyes & Ducos into an executive, or rather Dictatorial consulate, given them a committee of between 20. & 30. from each council, and have adjourned to the 20th. of Feb. thus the Constitution of the 3d. year which was getting consistence & firmness from time, is demolished in  an instant, and nothing is said about a new one. how the nation will bear it is yet unknown. had the Consuls been put to death in the first tumult, & before the nation had time to take sides, the Directory & councils might have reestablished themselves on the spot. but that not being done, perhaps it is now to be wished that Buonaparte may be spared, as, according to his protestations, he is for liberty, equality & representative government, and he is more able to keep the nation together, & to ride out the storm, than any other. perhaps it may end in their establishing a single executive, & that in his person. I hope it will not be for life, for fear of the influence of the example on our countrymen. it is very material for the latter to be made sensible that their own character & situation are materially different from the French; and that whatever may be the fate of republicanism there, we are able to preserve it inviolate here: we are sensible of the duty and expediency of submitting our opinions to the will of the majority, and can wait with patience till they get right, if they happen to be at any time wrong. our vessel is moored at such a distance, that should theirs blow up, ours is still safe, if we will but think so.
I had recommended the inclosed letter to the care of the post master at Louisville; but have been advised it is better to get a friend to forward it by some of the boats. I will ask that favor of you. it is the duplicate of one with the same address which I inclosed last week to mr Innes, & should therefore go by a different conveyance. I am with great esteem Dr. Sir
Your friend & servt.

Th: Jefferson


   
   60 were expelled from the 500, so as to change the majority there to the other side. it seems doubtful whether any were expelled from the antients. the majority there was already with the Consular party.


